United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3751
                                    ___________

United States of America,            *
                                     *
            Appellee,                *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Juan Gerardo Hernandez, also known   * Southern District of Iowa.
as Chapin,                           *
                                     *    [UNPUBLISHED]
            Appellant.               *
                                ___________

                            Submitted: July 27, 2001
                                Filed: July 31, 2001
                                    ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.

      A jury found Juan Gerardo Hernandez guilty of conspiring to distribute
methamphetamine, in violation of 21 U.S.C. § 846, and possessing methamphetamine
with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). The district court1
sentenced him to 168 months imprisonment and 5 years supervised release. Hernandez
raises five issues on appeal, each of which we reject.



      1
       The Honorable R. E. Longstaff, Chief Judge, United States District Court for
the Southern District of Iowa.
       We conclude that the district court did not err in denying Hernandez’s motion
for judgment of acquittal, as there was sufficient evidence of his guilt, see United States
v. James, 172 F.3d 588, 591 (8th Cir. 1999) (standard of review); did not clearly err
in determining Hernandez’s drug quantity based on the testimony of the government
witnesses, which the court was entitled to believe, see United States v. Milton, 153
F.3d 891, 898 (8th Cir. 1998) (standard of review), cert. denied, 525 U.S. 1165 (1999);
and did not clearly err in applying an obstruction-of-justice enhancement, having found
that Hernandez perjured himself at trial, see United States v. Molina, 172 F.3d 1048,
1058 (8th Cir.) (standard of review), cert. denied, 528 U.S. 893 (1999). Finally, the
court’s discretionary decisions not to depart downward from the Guidelines are
unreviewable on appeal. See United States v. Lim, 235 F.3d 382, 385 (8th Cir. 2000).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-